

115 HR 4079 IH: Restoring Enforcement Standards to Track Opioids Responsively and Effectively Act of 2017
U.S. House of Representatives
2017-10-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4079IN THE HOUSE OF REPRESENTATIVESOctober 19, 2017Mr. Fitzpatrick (for himself, Ms. Sinema, Mrs. Comstock, Mr. Keating, Mr. Jenkins of West Virginia, and Ms. Kuster of New Hampshire) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo repeal Public Law 114–145 to ensure that the Drug Enforcement Administration has the authority
			 to carry out needed enforcement actions for drug diversion control
			 investigations and operations to combat the opioid epidemic.
	
 1.Short titleThis Act may be cited as the Restoring Enforcement Standards to Track Opioids Responsively and Effectively Act of 2017 or the RESTORE Act of 2017. 2.Restoring DEA’s authority to carry out needed enforcement actions to combat drug diversion and the opioid epidemicEffective as of the enactment of Public Law 114–145 (the Ensuring Patient Access and Effective Drug Enforcement Act of 2016), such Act (including the amendments made by such Act) is repealed, and the provisions of sections 303 and 304 of the Controlled Substances Act (21 U.S.C. 823, 824) that were amended by Public Law 114–145 are hereby restored as if Public Law 114–145 had not been enacted into law.
		